130 Nev., Advance Opinion         la,
                      IN THE SUPREME COURT OF THE STATE OF NEVADA


                 OXBOW CONSTRUCTION, LLC, A                 No. 61558
                 NEVADA LIMITED LIABILITY
                 COMPANY,
                 Petitioner,                                       FILED
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT                       OCT 16 2014
                 COURT OF THE STATE OF NEVADA,                cuiFg(Alr__ : _yDEMAN
                                                                              !±
                 IN AND FOR THE COUNTY OF                     BY
                                                                   CH ras   Cf
                 CLARK; AND THE HONORABLE
                 ALLAN R. EARL, DISTRICT JUDGE,
                 Respondents,
                 and
                 THE REGENT AT TOWN CENTRE
                 HOMEOWNERS' ASSOCIATION, A
                 NEVADA NONPROFIT
                 CORPORATION,
                 Real Party in Interest.

                 THE REGENT AT TOWN CENTRE                  No. 61941
                 HOMEOWNERS' ASSOCIATION, A
                 NEVADA NONPROFIT
                 CORPORATION,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE
                 ALLAN R. EARL,
                 Respondents,
                 and
                 OXBOW CONSTRUCTION, LLC, A
                 NEVADA LIMITED LIABILITY
                 COMPANY,
                 Real Party in Interest.



SUPREME COURT
        OF
     NEVADA


(0) 1937A    e
                            Consolidated original writ petitions seeking relief from two
                district court orders in a construction-defect matter.
                            Petitions denied.

                Koeller Nebeker Carlson & Haluck, LLP, and Robert C. Carlson, Jr., and
                Megan K. Dorsey, Las Vegas,
                for Oxbow Construction, LLC.

                Feinberg Grant Mayfield Kaneda & Litt, LLP, and Bruce Mayfield and
                Daniel H. Clifford, Las Vegas,
                for The Regent at Town Centre Homeowners' Association.




                BEFORE THE COURT EN BANC.

                                                  OPINION


                By the Court, DOUGLAS, J.:
                            In this opinion, we consider several issues raised by
                consolidated writ petitions arising out of a construction-defect action.
                Specifically, we address whether the district court acted arbitrarily or
                capriciously by failing to perform an NRCP 23 class-action analysis,
                determining that previously occupied units in a common-interest
                community do not qualify for NRS Chapter 40 remedies,' and allowing
                claims seeking NRS Chapter 40 remedies to proceed for alleged


                       'When using NRS Chapter 40 in this opinion, we refer exclusively to
                the construction-defect provisions. We also note that while the relevant
                statutes use the term "constructional defect," we use "construction defect"
                in this opinion to refer to those statutes.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                   construction defects in limited common elements assigned to multiple
                   units in a building containing at least one "new residence." We conclude
                   that the district court's order was not arbitrary or capricious, and
                   therefore, we deny both petitions.

                                     FACTS AND PROCEDURAL HISTORY

                               These consolidated writ petitions arise from a construction-
                   defect action initiated by The Regent at Town Centre Homeowners'
                   Association against Oxbow Construction, LLC. El Capitan Associates, the
                   original developer of The Regent at Town Centre mixed-use community
                   (Town Centre), hired Oxbow as its general contractor. Town Centre
                   includes 20 buildings containing 274 residential units and 10 commercial
                   units, as well as an office and recreation building. After each building's
                   completion, El Capitan obtained a certificate of occupancy from the
                   Department of Building and Safety so that the building's units could be
                   leased out as apartments.
                               After Town Centre's completion, El Capitan submitted a
                   condominium plan for the complex, which the City of Las Vegas approved.
                   After this approval, El Capitan entered into an agreement to sell Town
                   Centre to Regent Group II, LLC (Regent II), which recorded Covenants,
                   Conditions and Restrictions (CC&Rs) for Town Centre. As relevant here,
                   section 5.1 of the CC&Rs, entitled "Assigned Limited Common Elements,"
                   defines certain elements as limited common elements assigned to a
                   particular unit or units.
                               Adhering to their agreement, El Capitan transferred titles to
                   Town Centre's units to Regent II in groups over a period of four months.




SUPREME COURT
        OF
     NEVADA
                                                        3
(D) 1947A    cie
                  When Regent II received the final group of titles, lessees occupied between
                  212 and 246 units in the complex, 2 and multiple buildings contained at
                  least one unoccupied unit Over a period of nine months, Regent II sold all
                  of its condominiums to individual purchasers. The average lease to sale
                  occupancy of the community's units was 7.7 months, and the average unit
                  age was 11.4 months.
                                 Pursuant to NRS 40.645, the Association, on behalf of itself
                  and the condominium unit-owners, served Oxbow with an NRS Chapter 40
                  notice, alleging construction defects in exterior walls and openings, entry
                  decks/exterior stairs, interior walls and ceilings, and sloped roofs, among
                  other things. After receiving the notice, Oxbow filed a complaint for
                  declaratory relief in district court seeking a determination that NRS
                  Chapter 40 does not apply to Oxbow because the Town Centre units did
                  not qualify as residences after being rented as apartments. In response,
                  under NRS 116.3102(1)(d), the Association, on behalf of itself and the unit-
                  owners, filed an answer and counterclaims for, inter alia, construction
                  defects. Oxbow then filed a motion to dismiss the Association's
                  counterclaims for construction defects. The district court denied Oxbow's
                  motion, ordering limited discovery to determine which units were occupied
                  before the title transfers from El Capitan to Regent II.
                                 The Association filed its own motion requesting that all units,
                  irrespective of prior occupancy, be declared "new residence Is]" under NRS
                  40.615 based on their chronological age and the duration of their
                  occupancy. The district court also denied this motion. The Association

                        2 This   number is disputed by the parties.




SUPREME COURT
         OF
      NEVADA
                                                          4
(0). 1947A    e
                   then filed a second motion, this time seeking a determination that NRS
                   Chapter 40 remedies are available for all common elements, including
                   those contained within "building envelopes." 3 In its opposition to that
                   motion, Oxbow argued that the Association was precluded from bringing a
                   representative action for construction defects in common elements, and
                   that the district court was required to conduct an NRCP 23 class-action
                   analysis to determine whether the Association had standing to bring
                   claims for defects in limited common elements. The district court granted
                   the Association's motion, in part, determining that the Association could
                   seek, on behalf of itself or two or more unit-owners, NRS Chapter 40
                   remedies for construction defects in the common elements of buildings
                   containing a "new residence."
                               After that ruling, Oxbow filed a writ petition requesting that
                   this court vacate the district court's order because the district court
                   abused its discretion by failing to conduct an NRCP 23 analysis. The
                   Association filed its own writ petition, asking this court to direct the
                   district court to amend its order denying the Association's initial motion to
                   state that NRS Chapter 40 remedies are available for all 274
                   condominiums at Town Centre.



                         3 "Building envelope" is a term of art in construction and
                   "encompasses the entire exterior surface of a building, including walls,
                   doors, and windows, which enclose, or envelop, the interior spaces."
                   Barbara Nadel, FAIA, 21st Century Building Envelope Systems: Merging
                   Innovation with Technology, Sustainability, and Function,
                   AIA/Architectural Record, Continuing Education Series, August 2006, at
                   146.




SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    en>
                                                   DISCUSSION

                   Writ relief
                                 A writ of mandamus is available to, among other things,
                   "control an arbitrary or capricious exercise of discretion." 4 Inel Game
                   Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556,
                   558 (2008). When seeking such extraordinary relief, the petitioners bear
                   the burden of demonstrating that an exercise of this court's discretion to
                   that end is warranted.      See Westpark Owners' Ass'n v. Eighth Judicial
                   Dist. Court, 123 Nev. 349, 356, 167 P.3d 421, 426 (2007); Pan v. Eighth
                   Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                 Generally, writ relief is available only when there is no "plain,
                   speedy and adequate remedy in the ordinary course of law." NRS 34.170;
                   Westpark, 123 Nev. at 356, 167 P.3d at 426. Because an appeal from a
                   final judgment or order is ordinarily an adequate remedy, Ina Game
                   Tech., 124 Nev. at 197, 179 P.3d at 558; Westpark, 123 Nev. at 356, 167
                   P.3d at 426, in most cases, we decline to exercise our discretion to consider
                   writ petitions challenging interlocutory district court orders.       Smith v.
                   Eighth Judicial Dist. Court, 113 Nev. 1343, 1344, 950 P.2d 280, 281
                   (1997). Nevertheless, we will exercise our discretion to consider such writ
                   petitions when "an important issue of law needs clarification and
                   considerations of sound judicial economy and administration militate in


                         4 Because prohibition is not a proper vehicle to challenge the orders
                   at issue here, we deny each petitioner's alternative requests for writs of
                   prohibition. See NRS 34.320 (noting that prohibition relief is available to
                   address proceedings in excess of a tribunal's jurisdiction).




SUPREME COURT
        OF
     NEVADA
                                                           6
10) 1947A    es.
                 favor of granting the petition." Ina Game Tech., 124 Nev. at 197-98, 179
                 P.3d at 559.
                                NRS 40.615 limits NRS Chapter 40 construction-defect
                 remedies for residences to defects in "new residence[s]" or in alterations or
                 additions to existing residences. We have construed "new residence" to
                 mean "a product• of original construction that has been unoccupied as a
                 dwelling from the completion of its construction until the point of its
                 original sale." ANSE, Inc. v. Eighth Judicial Dist. Court, 124 Nev. 862,
                 872, 192 P.3d 738, 745 (2008); Westpark, 123 Nev. at 360, 167 P.3d at 429.
                 The consolidated writ petitions address whether we should broaden our
                 definition of "new residence" under NRS 40.615 and whether we should
                 extend NRS Chapter 40 remedies for construction defects to limited
                 common elements assigned to multiple units in a building containing at
                 least one "new residence." These issues are important questions of law,
                 the resolution of which could cabin the underlying litigation and
                 potentially affect other similarly situated persons living in common-
                 interest communities throughout Nevada. We therefore conclude that
                 sound judicial economy and administration favor our consideration of
                 these important legal issues, and we exercise our discretion to address the
                 consolidated writ petitions. Our review of the questions of law raised by
                 these writ petitions is de novo.   Int'l Game Tech., 124 Nev. at 198, 179
                 P.3d at 559.
                 NRCP 23 analysis
                                As a threshold matter, Oxbow argues that the district court
                 abused its discretion by allowing the Association to bring a representative
                 construction-defect action on behalf of unit-owners without conducting an
                 NRCP 23 analysis as required by D.R. Horton, Inc. v. Eighth Judicial
                 District Court (First Light II), 125 Nev. 449, 215 P.3d 697 (2009). That
SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1917A    e
                argument, however, conflicts with our decision in Beazer Homes Holding
                Corp. v. Eighth Judicial District Court, 128 Nev. , 291 P.3d 128 (2012), 5
                where we clarified that when a homeowners' association litigates
                construction-defect claims on behalf of its members under NRS
                116.3102(1)(d),   a "[fl ailure to meet any additional procedural
                requirements, including NRCP 23's class action requirements, cannot strip
                a common-interest community association of its standing to proceed on
                behalf of its members . ." Id. at , 291 P.3d at 134. In clarifying First
                Light II, we explained that when a homeowners' association seeks to
                proceed in a class-action format, the district court must, upon either
                party's request, analyze NRCP 23's factors to determine how the action
                should proceed. Id. at , 291 P.3d at 136.
                             Here, the Association has standing to bring its construction-
                defect claims on behalf of itself and unit-owners pursuant to NRS Chapter
                116, under Beazer Homes. Id. And, although Oxbow requested an NRCP


                      5 We  note that Beazer was published on December 27, 2012, after the
                district court had issued the two orders being challenged here. However,
                because Beazer clarified our law, as opposed to changing it, there are no
                retroactivity concerns here. See Harper v. Va. Dep't of Taxation, 509 U.S.
                86, 96-97 (1993) (stating that after a U.S. Supreme Court ruling
                concerning federal law is applied to the parties in that case, the Court's
                ruling must be given full retroactive effect in other cases); Great N. Ry. Co.
                v. Sunburst Oil & Ref Co., 287 U.S. 358, 364 (1932) ("A state in defining
                the limits of adherence to precedent may make a choice for itself between
                the principle of forward operation and that of relation backward."); Nunez-
                Reyes v. Holder, 646 F.3d 684, 691-92 (9th Cir. 2011) (explaining that an
                exception to the general rule of giving court rulings retroactive effect
                includes decisions establishing a new principle of law unrelated to
                jurisdiction).




SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                        23 analysis, the district court was not required to conduct that analysis at
                        this point in the litigation because nothing in the record indicates that the
                        Association sought to proceed as a class action. Accordingly, the district
                        court's refusal to engage in an NRCP 23 analysis was neither arbitrary
                        nor capricious.
                        "New residence"
                                    Next, Oxbow contends that Town Centre's units, having been
                        leased as apartments, are neither residences per NRS 40.630 nor "new"
                        under NRS 40.615, and therefore do not qualify for NRS Chapter 40
                        remedies. In contrast, the Association claims that the units are residences
                        and that, for purposes of determining whether a residence is new under
                        NRS 40.615, courts should apply a sliding-scale approach that considers
                        factors such as a residence's chronological age and the duration of any
                        occupancy. Before addressing the Association's sliding-scale argument, we
                        must determine whether Town Centre's units are "residence [s]."
                                    In Westpark, we concluded that rental apartment units are not
                        "[r] esidence[s1" under NRS 40.630 because "the event conferring
                        'residence' status on a dwelling is the transfer of title to a home
                        purchaser." 123 Nev. at 358, 167 P.3d at 427-28. In this case, Regent II's
                        filing of CC&Rs converted Town Centre from an apartment complex to a
                        common-interest community, see NRS 116.2101, and El Capitan's transfer
                        of all individual Town Centre unit titles to Regent II transformed those
                        units into residences. Thus, Town Centre's condominium units are
                        residences for purposes of MRS Chapter 40.
                                    Having determined that the condominium units are residences
                        under NRS 40.630, we now revisit what "new" means under MRS 40.615.
                        As stated above, "a residence is new for constructional defect purposes if it
                        is a product of original construction that has been unoccupied as a
SUPREME COURT
        OF
     NEVADA
                                                              9
(0) 1947A    (rgifi#0
                   dwelling from the completion of its construction until the point of its
                   original sale." ANSE, 124 Nev. at 872, 192 P.3d at 745; Westpark, 123
                   Nev. at 360, 167 P.3d at 429. When we originally interpreted "new" in
                   Westpark, we stated that one of NRS Chapter 40's primary purposes is "to
                   protect the rights of homebuyers by providing a process to hold contractors
                   liable for defective original construction or alterations" 123 Nev. at 359,
                   167 P.3d at 428. We recognized that this purpose would be defeated if
                   contractors were able to "circumvent liability by using units as 'model
                   homes' or leasing units to `strawmen' for a period of time before offering
                   them for sale." 6 Id. at 359-60, 167 P.3d at 428. Acknowledging that it was
                   "nearly impossible to define in strict chronological terms," we defined
                   "new" in terms of original construction, lack of occupancy, and the point of
                   original sale. Id. at 359-60, 167 P.3d at 428-29. Taking this approach, we
                   balanced MRS Chapter 40's remedial purpose with the need for certainty.
                               With our rationale from Westpark in mind, it should come as
                   no surprise that we are unwilling to replace our current definition of
                   "new," which provides certainty for all parties, with the amorphous,
                   sliding-scale test advocated by the Association Imposing a definition of
                   "new" grounded in chronological terms, whether a construction's age or the
                   duration of any occupancy, is a task more appropriate for the Legislature.
                   See Renown Health, Inc. v. Vanderford, 126 Nev. 221, 225, 235 P.3d 614,


                          6 Based on the average duration of occupation and age of the units at
                   issue, the Association suggests that the persons who leased units at Town
                   Centre before Regent II sold those units were "strawmen." As the
                   Association states in its brief, however, it is not raising that issue before
                   this court; therefore, we will not address it at this time.




SUPREME COURT
       OF
    NEVADA
                                                        10
(0) 1947A (4&)10
                  616 (2010) ("This court may refuse to decide an issue if it involves policy
                  questions better left to the Legislature."). Accordingly, we reaffirm our
                  definition of "new" as stated in AlVSE and Westpark.         Relying on this
                  definition, we conclude that the district court correctly determined that
                  Town Centre units occupied before their original sale cannot be classified
                  as "new" and therefore do not independently qualify for NRS Chapter 40
                  remedies.
                  NRS Chapter 40 remedies for limited common elements assigned to
                  multiple units in a common building containing at least one "new
                  residence"
                             The parties next dispute whether the Association may seek
                  construction-defect remedies for limited common elements assigned to
                  multiple units in a common building containing at least one "new
                  residence." Before reaching this issue, however, we find it necessary to
                  clarify the district court's July 5, 2012, order granting the Association's
                  motion to that extent. When a district court's order is unclear, its
                  interpretation is a question of law that we review de novo. Allstate Ins.
                  Co. v. Thorpe, 123 Nev. 565, 570, 170 P.3d 989, 992-93 (2007).
                              In its order, the district court stated that the Association could
                  pursue NRS Chapter 40 remedies for construction defects in the "common
                  elements" of buildings containing at least one previously unoccupied unit;
                  i.e., a "new residence." In this context, it is unclear whether the district
                  court is referring to pure common elements or limited common elements.
                  Although limited common elements are a subset of common elements, see
                  NRS 116.059, only the limited common elements assigned to the units in a
                  particular building would be impacted by whether a unit in that building
                  was a "new residence."
                              By requiring a building to contain a "new residence," the
                  district court impliedly focused on construction defects associated with
SUPREME COURT
        OF
     NEVADA
                                                        11
(0) 1947A    e)
                units as opposed to pure common elements. That the district court
                adopted a new rule despite its previous order affirming         Westpark's
                definition of "new" also suggests that it was not addressing defects in or
                assigned solely to an individual unit. Thus, we conclude that the district
                court actually meant limited common elements assigned to multiple units
                in a common building containing at least one previously unoccupied
                residence.
                             With this interpretation in mind, we turn to Oxbow's
                argument that the district court erred by permitting the Association to
                seek NRS Chapter 40 remedies for construction defects in limited common
                elements assigned to multiple units in a common building in which at
                least one unit is a "new residence." Oxbow contends that a construction-
                defect action cannot be maintained because the assigned limited common
                elements at issue are appurtenances and must be "new" under NRS
                40.615. The Association asserts that NRS 40.615 does not require
                appurtenances 7 to be "new," but also maintains that it is entitled to
                pursue NRS Chapter 40 remedies for construction defects in these
                elements regardless of whether the building in which they are located
                contains a "new residence" because the limited common elements should



                      7 While    the Association refers to "building envelopes" in its
                arguments, we decline to incorporate this term into our analysis. We find
                that it creates unnecessary confusion and has no legal underpinning in
                NRS Chapters 40 or 116. Additionally, we note that the term is not used
                in Town Centre's CC&Rs. Accordingly, we clarify the Association's
                arguments based on the issue presented by our interpretation of the
                district court's order.




SUPREME COURT
        OF
     NEVADA
                                                    12
(0) 1947A
                be classified as pure common elements and not as part of the units to
                which they are assigned.
                            We review questions of statutory interpretation de novo.
                Westpark, 123 Nev. at 357, 167 P.3d at 426-27. Where a statute is
                unambiguous, we apply its plain meaning. Id. at 357, 167 P.3d at 427. As
                explained above, a residence must be "new" to qualify for construction-
                defect remedies.    Id. at 360, 167 P.3d at 429. However, we have never
                directly considered whether, as Oxbow argues, an appurtenance must also
                be "new." NRS 40.615 defines "constructional defect[s1" and provides:
                            "Constructional defect" means a defect in the
                            design, construction, manufacture, repair or
                            landscaping of a new residence, of an alteration of
                            or addition to an existing residence, or of an
                            appurtenance and includes, without limitation,
                            the design, construction, manufacture, repair or
                            landscaping of a new residence, of an alteration of
                            or addition to an existing residence, or of an
                            appurtenance. . . .
                Thus, in NRS 40.615, "new" only precedes "residence," raising the question
                of whether it modifies any other elements in the phrase. "The typical way
                in which syntax would suggest no carryover modification is that a
                determiner (a, the, some, etc.) will be repeated before the second
                element. . . ." Antonin Scalia & Bryan A. Garner, Reading Law: The
                Interpretation of Legal Texts 148 (2012). Applying this syntactic rule to
                NRS 40.615, the determiner "a/an" is repeated before each subsequent
                element; i.e., "a new residence, . . . an alteration of or addition to. .
                or. . . an appurtenance." Accordingly, while "new" modifies "residence," it
                does not modify "alteration," "addition," or "appurtenance."      See Beazer,
                128 Nev. at        , 291 P.3d at 134 (noting that homeowners' associations
                may pursue construction-defect claims for common elements, which are
                included in the definition of "appurtenance" in NRS 40.605, without
SUPREME COURT
        OF
     NEVADA
                                                     13
(0) 1947A
                     reference to the common elements being "new"); Pankopf v. Peterson, 124
                     Nev. 43, 47, 175 P.3d 910, 912-13 (2008) (addressing a construction-defect
                     action for an appurtenance without referring to any newness
                     requirement). We therefore conclude that an appurtenance is not required
                     to be "new" under NRS 40.615 to qualify for NRS Chapter 40 remedies.
                     With this conclusion in mind, we must determine whether the assigned
                     limited common elements referred to in the district court's order are a part
                     of the residence, requiring newness, or are appurtenances with no such
                     requirement.
                                 NRS 40.605 states that an appurtenance is "a structure,
                     installation, facility, amenity or other improvement that is appurtenant to
                     or benefits one or more residences, but is not part of the dwelling unit" and
                     "includes . . . common elements and limited common elements other than
                     those described in NRS 116.2102. . . ." Common elements include "all
                     portions of the common-interest community other than the units
                     NRS 116.017(1)(a). "Limited common element' means a portion of the
                     common elements allocated by the declaration or by operation of
                     subsection 2 or 4 of NRS 116.2102 for the exclusive use of one or more but
                     fewer than all of the units" NRS 116.059. While limited common
                     elements include elements found in NRS 116.2102, NRS 40.605 expressly
                     excludes these elements from being appurtenances. Therefore, limited
                     common elements not contained in NRS 116.2102 are appurtenances not




                           8A "[u]nit" is "a physical portion of the common-interest community
                     designated for separate ownership. . . ." NRS 116.093.




SUPREME COURT
       OF
     NEVADA
                                                          14
(01 1947A (902:140
                 required to be "new," while those found in NRS 116.2102 are not
                 appurtenances and may or may not be required to be "new."
                             Generally, NRS 116.2102 assigns certain housing components
                 to an individual unit and others to common elements. Despite these
                 assignments, CC&Rs can assign these components differently.              See
                 generally NRS 116.2102. Town Centre's CC&Rs adopt NRS 116.2102's
                 provisions, in part. Diverging from NRS 116.2102, parts of section 5.1 of
                 the CC&Rs provide that identified housing components serving more than
                 one unit are not common elements but limited common elements assigned
                 to the units which they serve.°
                             While only indirectly before us, we find it necessary to explain
                 that NRS Chapter 40 remedies for construction defects in limited common
                 elements that are assigned solely to an individual unit and that fall within
                 NRS 116.2102's purview would only be available when the individual unit
                 qualifies as a "new residence." This is because these elements, whether by
                 NRS 116.2102's or the CC&Rs' assignments, are exclusively allocated to
                 the individual residence that they benefit.
                             However, this is not the case for limited common elements
                 that are assigned to and benefit multiple units in a common building. We
                 now conclude that to pursue NRS Chapter 40 remedies for construction
                 defects in limited common elements assigned to multiple units in a




                       °Limited common elements assigned to the units which they serve
                 include, among other things, stairs, stoops, entrances to buildings, exterior
                 surfaces, trim, siding, and doors.




SUPREME COURT
       OF
     NEVADA
                                                      15
(0) 194M    9e
                common building, a plaintiff needs only to establish that the building in
                question contains at least one unit that is a "new residence." 1°
                              We believe that requiring this minimal nexus to newness in
                these circumstances is logical, given the apportionment of these assigned
                limited common elements, and harmonious with NRS Chapter 40's
                remedial purpose. Allowing the existence of one occupied unit to preclude
                other "new residence[s]" in the same building from recovering for
                construction defects assigned to that building would undermine NRS
                Chapter 40's purpose to "protect the rights of homebuyers by providing a
                process to hold contractors liable for defective original construction or
                alterations." Westpark, 123 Nev. at 359, 167 P.3d at 428.
                              Our interpretation of the district court's order permits the
                Association to pursue NRS Chapter 40 remedies for construction defects in
                the limited common elements of buildings containing at least one "new
                residence." This comports with our holding here.




                      1 °We note that section 1.14 of the CC&Rs defines "common
                elements" to include several components identical to those listed as
                limited common elements assigned to multiple units under section 5.1 of
                the CC&Rs. Unlike NRS 116.2102, which allows CC&Rs to alter the
                categorization of components contained in its provisions, NRS 116.017
                does not expressly permit CC&Rs to deviate from its definition of common
                elements. On remand, the district court must take this into consideration
                when determining what limited common elements the CC&Rs assign to
                multiple units in a common building containing at least one previously
                unoccupied residence.




SUPREME COURT
         OF
      NEVADA
                                                      16
(0) 19(17A
                               Accordingly, we conclude that the district court's decision was
                not an arbitrary or capricious exercise of its discretion, and we therefore
                deny both writ petitions.




                We concur:
                   )   0
                Gibbons




                Pickering


                                                  J.
                         sty


                                                  1.
                Parraguirre




                                                  J.
                   tta




SUPREME COURT
        OF
     NEVADA
                                                       17
(0) I947A